--------------------------------------------------------------------------------

Exhibit 10.3

OPTION AGREEMENT

This Option Agreement (this “Agreement”) is dated June 11, 2010, and is entered
into in 1-D-1008 Yuan-jing Garden, Longxiang Avenue, Longgang District, Shenzhen
City, Guangdong, People’s Republic of China (“PRC” or “China”) between and among
Shenzhen Jun Long Culture Communication Co., Ltd. (“Party A”); the undersigned
shareholders of Party A (individually and collectively, the “Shareholder”); and
Shenzhen Zhonghefangda Network Technology Co., Ltd. (“Party B”). Party A, Party
B and the Shareholder are each referred to individually in this Agreement as a
“Party” and collectively as the “Parties.”

R E C I T A L S

1.           Party A is engaged in the business of internet café chain store
service; development of computer network hardware; distribution of cultural
items; calligraphy and painting artwork exhibition planning, art and cultural
activities planning, cultural and courtesy planning, starting businesses;
domestic commerce; advertising etc. (the “Business”). Party B has expertise
relevant to the Business, and has entered into a Management and Consulting
Services Agreement dated as of June 11, 2010 to provide Party A with various
management, technical, consulting and other services in connection with the
Business.

2.           The individuals collectively referred to herein as the
“Shareholder” together hold 100% of the issued and outstanding equity interests
of Party A (collectively the “Equity Interest”).

3.           The Parties are entering into this Agreement in connection with the
Management Services Agreement.

NOW, THEREFORE, the Parties to this Agreement hereby agree as follows:

A G R E E M E N T

1.        PURCHASE AND SALE OF EQUITY INTEREST

          1.1      Grant of Rights. The Shareholder (hereinafter the
“Transferor”) hereby irrevocably grants to Party B or a designee of Party B (the
“Designee”) an option to purchase at any time and from time to time, to the
extent permitted under PRC Law, all or any portion of the Equity Interest in
accordance with such procedures as determined by Party B, at the price specified
in Section 1.3 of this Agreement (the “Option”). No Option shall be granted to
any party other than to Party B and/or a Designee. As used herein, Designee may
be an individual person, a corporation, a joint venture, a partnership, an
enterprise, a trust or an unincorporated organization.

          1.2      Exercise of Rights. According with the requirements of
applicable PRC laws and regulations, Party B and/or the Designee may exercise
the Option at any time or from time to time by issuing a written notice (the
“Notice”) to the Transferor and specifying the amount of the Equity Interest to
be purchased from the Transferor and the manner of purchase.

--------------------------------------------------------------------------------

Execution Version

          1.3      Purchase Price.

                      1.3.1      The purchase price of the Equity Interest
pursuant to an exercise of the Option (the “Purchase Price”) shall be equal to
the original paid-in price (paid-in registered capital) of the Transferor,
adjusted proportionally for any purchase of less than all of the Equity
Interest, unless a different purchase price is mandated by applicable PRC laws
and regulations, in which case the minimum purchase price permitted by such laws
and regulations shall be the Purchase Price hereunder.

          1.4        Transfer of Equity Interest. Upon each exercise of the
Option under this Agreement:

                       1.4.1      The Transferor shall hold or cause to be held
a meeting of shareholders of Party A in order to adopt such resolutions as
necessary in order to approve the transfer of the relevant Equity Interest (such
Equity Interest hereinafter the “Purchased Equity Interest”) to Party B and/or
the Designee;

                       1.4.2      The relevant Parties shall enter into an
Equity Interest Purchase Agreement, in a form reasonably acceptable to Party B,
setting forth the terms and conditions for the sale and transfer of the
Purchased Equity Interest;

                       1.4.3      The relevant Parties shall execute, without
any security interest, all other requisite contracts, agreements or documents,
obtain all requisite approval and consent of the government, conduct all
necessary actions, transfer the valid ownership of the Purchased Equity Interest
to Party B and/or the Designee, and cause Party B and/or the Designee to be the
registered owner of the Purchased Equity Interest. As used herein, “security
interest” means any mortgage, pledge, right or interest of the third party,
purchase right of equity interest, right of acquisition, right of first refusal,
right of set-off, ownership detainment or other security arrangements; provided,
however, such term shall not include any security interest created under that
certain Equity Pledge Agreement dated as of June 11, 2010 by and among the
Parties (the “Pledge Agreement”).

          1.5      Payment. Payment of the purchase price shall be determined
through negotiations between the Transferor and Party B (including the Designee)
in accordance with the applicable laws at the time of the exercise of the
Option.

2.        REPRESENTATIONS RELATING TO EQUITY INTEREST

           2.1      Party A’s Representations. Party A hereby represents and
warrants:

                       2.1.1      Without Party B’s prior written consent, Party
A’s Articles of Association shall not be supplemented, changed or renewed in any
way, Party A’s registered capital of shall not be increased or decreased, and
the structure of the registered capital shall not be changed in any form;

-2-

--------------------------------------------------------------------------------

Execution Version

                       2.1.2      To maintain the corporate existence of Party A
and to prudently and effectively operate the business according with customary
fiduciary standards applicable to managers with respect to corporations and
their shareholders;

                       2.1.3      Without Party B’s prior written consent, upon
the execution of this Agreement, to not sell, transfer, mortgage or dispose, in
any other form, any asset, legitimate or beneficial interest of business or
income, or encumber or approve any encumbrance or imposition of any security
interest on Party A’s assets;

                       2.1.4      Without Party B’s prior written consent, to
not issue or provide any guarantee or permit the existence of any debt, other
than (i) such debt that may arise from Party A’s normal or daily business
(excepting a loan); and (ii) such debt which has been disclosed to Party B
before this Agreement;

                       2.1.5      To operate and conduct all business operations
in the ordinary course of business, without damaging Party A’s business or the
value of its assets;

                       2.1.6      Without Party B’s prior written consent, to
not enter into any material agreements, other than agreements entered into in
the ordinary course of business (for purpose of this paragraph, if any agreement
for an amount in excess of One Hundred Thousand Renminbi (RMB 100,000) shall be
deemed a material agreement);

                       2.1.7      Without Party B’s prior written consent, to
not provide loan or credit to any other party or organization;

                       2.1.8      To provide to Party B all relevant documents
relating to its business operations and finance at the request of Party B;

                       2.1.9      To purchase and maintain general business
insurance of the type and amount comparable to those held by companies in the
same industry, with similar business operations and assets as Party A, from an
insurance company approved by Party B;

                       2.1.10    Without Party B’s prior written consent, to not
enter into any merger, cooperation, acquisition or investment;

                       2.1.11    To notify Party B of the occurrence or the
potential occurrence of litigation, arbitration or administrative procedure
relating to Party A’s assets, business operations and/or income;

                       2.1.12     In order to guarantee the ownership of Party
A’s assets, to execute all requisite or relevant documents, take all requisite
or relevant actions, and make and pursue all relevant claims;

-3-

--------------------------------------------------------------------------------

Execution Version

                       2.1.13    Without Party B’s prior written notice, to not
assign the Equity Interest in any form; however, Party A shall distribute
dividends to the Shareholder upon the request of Party B; and

                       2.1.14    In accordance with Party B’s request, to
appoint any person designated by Party B to be a management member of Party A.

          2.2         Transferor’s Representations. The Transferor hereby
represents and warrants:

                       2.2.1      Without Party B’s prior written consent, upon
the execution of this Agreement, to not sell, transfer, mortgage or dispose in
any other form any legitimate or beneficial interest of the Equity Interest, or
to approve any security interest, except as created pursuant to the Pledge
Agreement;

                       2.2.2      Without Party B’s prior written notice, to not
adopt or support or execute any shareholder resolution at any meeting of the
shareholder of Party A that seeks to approve any sale, transfer, mortgage or
disposal of any legitimate or beneficial interest of the Equity Interest, or to
allow any attachment of security interests, except as created pursuant to the
Pledge Agreement;

                       2.2.3      Without Party B’s prior written notice, to not
agree or support or execute any shareholder resolution at any meeting of the
shareholder of Party A that seeks to approve Party A’s merger, cooperation,
acquisition or investment;

                       2.2.4      To notify Party B the occurrence or the
potential occurrence of any litigation, arbitration or administrative procedure
relevant to the Equity Interest;

                       2.2.5      To cause Party A’s Board of Directors to
approve the transfer of the Purchased Equity Interest pursuant to this
Agreement;

                       2.2.6      In order to maintain the ownership of Equity
Interest, to execute all requisite or relevant documents, conduct all requisite
or relevant actions, and make all requisite or relevant claims, or make
requisite or relevant defense against all claims of compensation;

                       2.2.7      Upon the request of Party B, to appoint any
person designated by Party B to be a director of Party A; and

                       2.2.8      To prudently comply with the provisions of
this Agreement and any other agreements entered into with Party B and Party A in
connection therewith, and to perform all obligations under all such agreements,
without taking any action or nonfeasance that may affect the validity and
enforceability of such agreements.

-4-

--------------------------------------------------------------------------------

Execution Version

3.       Representations and Warranties. As of the execution date of this
Agreement and on each transfer of Purchased Equity Interest pursuant to an
exercise of the Option, Party A and the Transferor hereby represent and warrant
as follows:

          3.1      Such Parties shall have the power and ability to enter into
and deliver this Agreement and to perform their respective obligations
thereunder, and at each transfer of Purchased Equity Interest, the relevant
Equity Interest Purchase Agreement and to perform their obligations thereunder.
Upon execution, this Agreement and each Equity Interest Purchase Agreement will
constitute legal, valid and binding obligations and be fully enforceable in
accordance with their terms;

          3.2      The execution and performance of this Agreement and any
Equity Interest Purchase Agreement shall not: (i) violate any relevant laws and
regulations of the PRC; (ii) conflict with the Articles of Association or other
organizational documents of Party A; (iii) cause to breach any agreements or
instruments or having binding obligation on it, or constitute a breach under any
agreements or instruments or having binding obligation on it; (iv) breach
relevant authorization of any consent or approval and/or any effective
conditions; or (v) cause any authorized consent or approval to be suspended,
removed, or cause other added conditions;

          3.3      The Equity Interest is transferable in whole and in part, and
neither Party A nor the Transferor has permitted or caused any security interest
to be imposed upon the Equity Interest other than pursuant to the Pledge
Agreement;

          3.4      Party A does not have any unpaid debt, other than (i) such
debt that may arise during the ordinary course of business; and (ii) debt either
disclosed to Party B before this Agreement or incurred pursuant to Party B’s
written consent;

          3.5      Party A has complied with all applicable PRC laws and
regulations in connection with this Agreement;

          3.6      There are no pending or ongoing litigation, arbitration or
administrative procedures with respect Party A, its assets or the Equity
Interests, and Party A and the Transferor have no knowledge of any pending or
threatened claims to the best of their knowledge; and

          3.7      The Transferor owns the Equity Interest free and clear of
encumbrances of any kind, other than the security interest pursuant to the
Pledge Agreement.

4.        ASSIGNMENT OF AGREEMENT

          4.1      Party A and the Transferor shall not transfer their rights
and obligations under this Agreement to any third party without Party B’s prior
written consent.

-5-

--------------------------------------------------------------------------------

Execution Version

          4.2      Party A and the Transferor hereby agrees that Party B shall
be able to transfer all of its rights and obligations under this Agreement to
any third party, and such transfer shall only be subject to a written notice of
Party B to Party A and the Transferor without any further consent from Party A
or the Transferor.

5.        EFFECTIVE DATE AND TERM

          5.1      This Agreement shall be effective as of the date first set
forth above.

          5.2      The term of this Agreement shall commence from the effective
date and shall last for the maximum period of time permitted by law unless it is
early terminated in accordance with this Agreement.

          5.3      At the end of the term of this Agreement (including any
extension thereto), or if earlier terminated pursuant to Section 5.2, the
Parties agree that any transfer of rights and obligations pursuant to Section
4.2 shall continue to be in effect.

6.        APPLICABLE LAWS AND DISPUTE RESOLUTION

          6.1      Applicable Laws. The execution, validity, interpretation and
performance of this Agreement and the dispute resolution under this Agreement
shall be governed by the laws of PRC.

          6.2      Dispute Resolution. The Parties shall strive to resolve any
disputes arising from the interpretation or performance of this Agreement
through amicable negotiations. If such dispute cannot be settled within thirty
(30) days, any Party may submit such dispute to China International Economic and
Trade Arbitration Commission (“CIETAC”) for arbitration. The arbitration shall
abide by the rules of CIETAC, and the arbitration proceedings shall be conducted
in Beijing, China in English. The determination of CIETAC shall be final and
binding upon the Parties.

          6.3      Taxes and Expenses. Each Party shall, according with PRC
laws, bear any and all registration taxes, costs and expenses for the transfer
of equity arising from the preparation, execution and completion of this
Agreement and all Equity Interest Purchase Agreements.

          6.4      Notices. Notices or other communications required to be given
by any Party pursuant to this Agreement shall be written in English and Chinese
and delivered personally or sent by registered mail or prepaid mail or by a
recognized courier service or by facsimile transmission to the relevant address
of each Party as set forth below or other addresses of the Party as specified by
such Party from time to time. The date when the notice is deemed to be duly
served shall be determined as follows: (a) a notice delivered personally is
deemed duly served upon the delivery; (b) a notice sent by mail is deemed duly
served the tenth (10th) day after the date of the air registered mail with the
postage prepaid has been sent out (as is shown on the postmark), or the fourth
(4th) day after the delivery by an internationally recognized courier service;
and (c) a notice sent by facsimile transmission is deemed duly served upon the
receipt time as shown on the transmission confirmation.

-6-

--------------------------------------------------------------------------------

Execution Version

Party A: Shenzhen Jun Long Culture Communication Co., Ltd.   Address: 1-D-1010
Yuanjing Garden, Longxiang Avenue, Longgang District,   Shenzhen City, Guangdong
  Attn: Guo Dishan   Fax: 86-755-28943610   Tel: 86-755-28943820 Party B:
Shenzhen Zhonghefangda Network Technology Co., Ltd.   Address: 1-D-1008 Yuanjing
Garden, Longxiang Avenue, Longgang District,   Shenzhen City, Guangdong   Attn:
Guo Dishan   Fax: 86-755-28943853   Tel: 86-755-28943610 Shareholder: Guo Dishan
  Address: Room 103, Block 71, Jiayuxin Village, Wenjinzhong Street, Luohu Dis-
  trict, Shenzhen, Guangdong   Tel: 13924671599       Wang Xiaofen   Address:
Room 408, Block 33, Zhongxinchengshi Garden, Longgang District,   Shenzhen,
Guangdong   Tel: 13924643920       Zeng Jinzhou   Address: No. 96, Xinjianzu,
Hecao Village, Linbei Town, Dingnan County, Gan-   zhou City, Jiangxi Province  
Tel: 13676143283

          6.5      Confidentiality. The Parties acknowledge and confirm that any
oral or written information exchanged by the Parties in connection with this
Agreement is confidential. The Parties shall maintain the confidentiality of all
such information. Without the written approval by the other Parties, any Party
shall not disclose to any third party any confidential information except as
follows:

                       6.5.1      Such information was in the public domain at
the time it was communicated;

                       6.5.2      Such information is required to be disclosed
pursuant to the applicable laws, regulations, policies relating to the stock
exchange; or

                       6.5.3      Such information is required to be disclosed
to a Party’s legal counsel or financial consultant, provided however, such legal
counsel and/or financial consultant shall also comply with the confidentiality
as stated hereof. The disclosure of confidential information by employees or
agents of the disclosing Party is deemed to be an act of the disclosing Party,
and such Party shall be responsible for all breach of confidentiality arising
from such disclosure. This provision shall survive even if certain clauses of
this Agreement are subsequently amended, revoked, terminated or determined to be
invalid or unable to implement for any reason.

-7-

--------------------------------------------------------------------------------

Execution Version

          6.6      Further Warranties. The Parties agree to promptly execute
such documents as required to perform the provisions of this Agreement, and to
take such actions as may be reasonably required to perform the provisions of
this Agreement.

7.        MISCELLANEOUS

          7.1      Amendment, Modification and Supplement. Any amendments and
supplements to this Agreement shall only take effect if executed by both Parties
in writing.

          7.2      Entire Agreement. Notwithstanding Article 5 of this
Agreement, the Parties acknowledge that this Agreement constitutes the entire
agreement of the Parties with respect to the subject matters therein and
supercede and replace all prior or contemporaneous agreements and
understandings, whether oral or in writing.

          7.3      Severability. If any provision of this Agreement is deemed
invalid or non-enforceable according with relevant laws, such provision shall be
deemed invalid only within the applicable laws and regulations of the PRC, and
the validity, legality and enforceability of the other provisions hereof shall
not be affected or impaired in any way. The Parties shall, through reasonable
negotiation, replace such invalid, illegal or non-enforceable provisions with
valid provisions in order to bring similar economic effects of those invalid,
illegal or non-enforceable provisions.

          7.4      Headings. The headings contained in this Agreement are for
reference only and shall not affect the interpretation and explanation of the
provisions in this Agreement.

          7.5      Language and Copies. This Agreement shall be executed in
English in six (6) duplicate originals. Each Party shall hold one (1) original,
each of which shall have the same legal effect.

          7.6      Successor. This Agreement shall be binding on the successors
of each Party and the transferee allowed by each Party.

          7.7      Survival. Each Party shall continue to perform its
obligations notwithstanding the expiration or termination of this Agreement.
Article 6, Article 8, Article 9 and Section 7.7 hereof shall continue to be in
full force and effect after the termination of this Agreement.

-8-

--------------------------------------------------------------------------------

Execution Version

          7.8      Waiver. Any Party may waive the terms and conditions of this
Agreement in writing with the written approval of all the Parties. Under certain
circumstances, any waiver by a Party to the breach of other Parties shall not be
construed as a waiver of any other breach by any other Parties under similar
circumstances.

[SIGNATURE PAGE FOLLOWS]

-9-

--------------------------------------------------------------------------------

Execution Version

          IN WITNESS WHEREOF this Agreement is duly executed by each Party or
its legal representative as of the date first set forth above.

PARTY A: Shenzhen Jun Long Culture Communication Co., Ltd.      
Legal/Authorized Representative: /s/ Guo Dishan   Name: Guo Dishan   Title:
Chief Executive Officer     PARTY B: Shenzhen Zhonghefangda Network Technology
Co., Ltd.       Legal/Authorized Representative: /s/ Guo Dishan   Name: Guo
Dishan   Title: Chief Executive Officer

-10-

--------------------------------------------------------------------------------

Execution Version

SIGNATURE PAGE FOR SHAREHOLDERS OF PARTY A

 

SHAREHOLDERS OF PARTY A:

 

/s/ Guo Dishan
GUO Dishan
ID Card No.: 440301196405141912


 

/s/ Zeng Jinzhou
ZENG Jinzhou
ID Card No.: 362129197906264218


 

/s/ Wang Xiaofen
WANG Xiaofen
ID Card No.: 440307197506181529


 

-11-

--------------------------------------------------------------------------------